Citation Nr: 1142019	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  10-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter-in-law




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1979, to include a tour of duty in the Republic of Vietnam from January 1971 to December 1971.  He died on February [redacted], 2007.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Subsequently, the claims file came under the jurisdiction of the RO in St. Petersburg, Florida.  The Board remanded this matter for additional development in May 2011.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a further remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).  

The appellant seeks compensation as the Veteran's surviving spouse on the grounds that that the Veteran's death was due to prostate cancer which was manifested as a result of exposure to herbicides during his period of active service.  At the time of his death, the Veteran was not service-connected for any disability.  The death certificate reflects that the Veteran died on February [redacted], 2007, and that the immediate cause of death was rectal and bladder cancer.  

In its May 2011 remand, the Board had requested that the RO/AMC attempt to obtain any private medical and hospital treatment records of the Veteran for his prostate cancer leading up to his death in early 2007, to include private treatment records from his private physicians in Florida as well as a private medical opinion from Dr. W.  In correspondence dated in May 2011, the RO/AMC requested that the appellant complete and sign, preferably within 30 days, a separate VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) for each private provider or facility which possessed these records.  

The appellant did not respond until August 28, 2011, at which time she completed and signed two separate VA Forms 21-4142; one to obtain the private medical records of Dr. A.W. in Altamonte Springs, Florida, and the other to obtain the private medical records of Dr. J.C. in Mt. Dora, Florida.  In the meantime the appeal was returned to the Board's docket on September 8, 2011.  VA received the appellant's requests for obtaining additional private medical records later in September 2011.  

Although the appellant did not timely comply with the request for records made by the RO/AMC in its May 2011 correspondence, VA regulations provide that an appellant may submit additional evidence within 90 days following the mailing of notice that an appeal has been certified to the Board for appellate review, or until the date the appellate decision is promulgated by the Board, whichever comes first.  The claims file reflects that the appellant was mailed notice on September 8, 2011, that her appeal had again been docketed at the Board.  

Therefore, in exercising its duty to ensure that reasonable efforts are made to assist a claimant in obtaining the evidence necessary to substantiate her claim for the benefit sought, the Board finds this matter should be remanded in order that VA might try to obtain the additional private medical records referred to in the appellant's VA Forms 21-4142.  The Board finds further that there is a reasonable possibility that the private medical records being sought on remand could aid in substantiating the claim on appeal.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2011).

As noted in its earlier remand, following completion of the foregoing development, the need for obtaining an additional VA medical opinion as to the etiology of the Veteran's prostate cancer and the ultimate cause of his death is left to the discretion of the RO/AMC, after consideration of any additional private medical records obtained as a result of this remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC shall attempt to obtain any private medical records and opinions from the sources identified in the appellant's signed August 28, 2011 VA Forms 21-4142; namely, Dr. A.W. of Altamonte Springs, Florida, and Dr. J.C. of Mt. Dora, Florida.  The RO/AMC shall also attempt to obtain any other evidence that is identified as relevant by the appellant during the course of the remand, provided that any necessary authorization forms are completed.

2.  The RO/AMC will then review the claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  The need for obtaining an additional VA medical opinion as to the etiology of the Veteran's prostate cancer and the ultimate cause of his death is left to the discretion of the RO/AMC, after consideration of any additional private medical records obtained as a result of this remand.

3.  Thereafter, the RO/AMC shall readjudicate the appellant's claim.  If the benefit sought on appeal is denied, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



